Citation Nr: 0330388	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for n acquired 
psychiatric disability.   

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On February 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  
(a) a psychiatric examination to show the 
nature and extent of any current 
psychiatric disability.  The examiner 
should be requested to offer an opinion 
as to whether any current psychiatric 
disability is related to the veteran's 
military service from August 1973 to 
August 1976, particularly to documented 
January 1974 complaints of insomnia, 
indigestion, and nervousness and a 
diagnosis of depression.  
 
(b) an orthopedic examination to 
determine the nature and extent of any 
current left knee disorder.  
i. The examiner should be requested to 
offer an opinion as to whether any 
current left knee disability is related 
to the veteran's military service from 
August 1973 to August 1976.  In offering 
his opinion, the examiner should discuss 
whether the veteran's surgery for an 
internal derangement of the left knee at 
St. Anthony Hospital in December 1976, 
some four months following discharge, was 
necessitated by any incident of service.
ii. In a statement dated May 2000, the 
veteran stated that he sustained an 
injury to his left knee while in college 
prior to his entry onto active duty, but 
that "this injury was aggravated by 
service."  In light of this statement, 
the examiner should be requested to 
provide an opinion as to whether any pre-
existing left knee disorder was 
aggravated (i.e., permanently worsened in 
severity) by the veteran's military 
service from August 1973 to August 1976. 
 
(c) an orthopedic examination to 
determine the nature and extent of any 
current left shoulder disorder.  The 
examiner should be requested to offer an 
opinion as to whether any current left 
shoulder disability is related to the 
veteran's military service from August 
1973 to August 1976, particularly to 
documented March 17, 1975 and March 20, 
1975 complaints of left shoulder pain and 
diagnoses of muscle strain and rule out 
bursitis.

(d) an ear, nose and throat (ENT) 
examination.  The examiner should be 
requested to offer an opinion as to 
whether any current sinus disability is 
related to the veteran's military service 
from August 1973 to August 1976, 
particularly to documented September 1975 
complaints of sinus blockage and the 
laboratory record showing that a sinus 
series was conducted at that time.

Send the claims folder to the examiners 
for review.  The examiners should be 
informed that if any opinion cannot be 
stated with medical certainty, then the 
use of the statements "more likely than 
not," "at least as likely as not," and 
"less likely than not" would be of use 
to VA in adjudicating the veteran's 
claims.

2.	After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





